UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7272


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS MONIQUE BRADDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00048-RBS-TEM-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Thomas Monique Braddy, Jr.,       Appellant Pro Se.       Howard   Jacob
Zlotnick, Assistant United        States Attorney,      Newport    News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    Monique     Braddy,       Jr.,     appeals        the     district

court’s   order    denying    his    “Motion       for   Reconsideration            of   28

U.S.C.    § 2255   and/or     Motion      Under    Audita     Querela.”            Having

reviewed the record, we affirm the district court’s order to the

extent it denies Braddy a writ of audita querela.                           See    United

States v. Braddy, No. 4:07-cr-00048-RBS-TEM-1 (E.D. Va. July 29,

2013).

              The portion of the district court’s order construing

Braddy’s petition as an unauthorized successive § 2255 motion

and dismissing it for lack of jurisdiction is not appealable

unless    a   circuit     justice    or   judge     issues       a       certificate     of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).       When, as here, the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable     claim   of    the     denial    of       a   constitutional

right.    Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).                         We have

independently reviewed the record and conclude that Braddy has

not made the requisite showing.

              Accordingly, we deny a certificate of appealability,

affirm in part, and dismiss in part.                     We dispense with oral

                                          2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                              AFFIRMED IN PART;
                                              DISMISSED IN PART




                                  3